UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 23, 2013 SUN BANCORP, INC. (Exact name of registrant as specified in its charter) New Jersey 0-20957 52-1382541 (State or other jurisdiction (SEC Commission (I.R.S. Employer of incorporation) File No.) Identification No) 226 Landis Avenue, Vineland, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (856) 691 - 7700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act SUN BANCORP, INC. INFORMATION TO BE INCLUDED IN REPORT Section 2- Financial Information Item 2.02 Results of Operations and Financial Condition On January 23, 2013, the Registrant issued a press release to reportfourth quarter 2012 earnings per share. A copy of the press release is furnished with this Form 8-K as an exhibit and incorporated by reference herein. Item 9.01 Financial Statements and Exhibits (d) Exhibits: 99 Press Release dated January 23, 2013 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. SUN BANCORP, INC. Date: January 23, 2013 /s/ Thomas R. Brugger Thomas R. Brugger ExecutiveVice President and Chief Financial Officer 2
